DETAILED ACTION

This Office Action is a response to an application filed on 02/11/2021, in which claims 1-20 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 04/29/2021 and 07/08/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority

Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in this application and a copy has been placed of record in the file.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim (US 2019/0297325 A1).

Regarding claim 1, Lim discloses: A method for video processing, comprising: 
generating, based on a weighted sum of at least two temporal prediction blocks (see Lim, paragraph 256, 261, and 368, and Fig. 16, collocated blocks are blocks in a temporal refence frame used for prediction of the current block, and a final prediction block of the current block may be determined based on a weighted sum of the plurality of prediction blocks), a prediction block for a current video block (see Lim, paragraph 184), wherein a first of the at least two temporal prediction blocks is based on a first motion information associated with the current video block (see Lim, Fig. 16, motion information of reference block C3), wherein a second of the at least two temporal prediction blocks is based on a second motion information associated with at least one neighboring block of the current video block (see Lim, paragraph 275, the temporal motion vector candidate of the current block may be derived by scaling a motion vector of a neighboring block according to ratios of the distance between the current picture and the reference picture of the current block), and wherein the at least one neighboring block comprises a temporally neighboring block (see Lim, Fig. 16, block H); and 
performing, based on the prediction block, a conversion between the current video block and a bitstream representation of the current video block (see Lim, paragraph 184 and Fig. 3).
Regarding claim 2, Lim discloses: The method of claim 1, wherein the current video block is coded with a sub-block based coding tool (see Lim, paragraph 260), and wherein a final prediction of a current sub-block of the current video block is based on at least a motion information of temporally neighboring blocks of the current sub-block (see Lim, paragraph 259-260); 
wherein a final prediction for each of a subset of sub-blocks of the current video block is based on the second motion information (see Lim, paragraph 259-260, motion vector candidates of block H), and the subset excludes at least one sub-block of the current video block (see Lim, 380-381); and 
wherein the first motion information and the second motion information are not derived from a same prediction process (see Lim, paragraph 258).
Regarding claim 3, Lim discloses: The method of claim 1, wherein the current video block is coded without a sub-block based coding tool (see Lim, paragraph 269).
Regarding claim 4, Lim discloses: The method of claim 1, wherein performing the conversion is further based, upon a determination of an availability of motion information associated with at least one spatially neighboring block of the current video block, on a third motion information associated with the at least one spatially neighboring block (see Lim, paragraph 227).
Regarding claim 5, Lim discloses: The method of claim 1, wherein the temporally neighboring block is located in a collocated picture (see Lim, Fig. 16) that is signaled in a sequence parameter set (SPS), a picture parameter set (PPS), a video parameter set (VPS) or a slice header; or alternatively, the temporally neighboring block is located in one of a plurality of reference pictures that are signaled in a sequence parameter set (SPS), a picture parameter set (PPS), a video parameter set (VPS), a slice header or a tile header (see Lim, paragraph 408).
Regarding claim 6, Lim discloses: The method of claim 1, wherein the temporally neighboring block is located in a predetermined reference picture, and wherein the predetermined reference picture is in list 0 or list 1 (see Lim, Fig. 18).
Regarding claim 7, Lim discloses: The method of claim 1, wherein the temporally neighboring block is a collocated block in a selected reference picture (see Lim, Fig. 18 and paragraph 284); wherein a current prediction unit (PU) or coding unit (CU) comprises the current video block, and wherein a motion vector of the current PU or CU comprises an identification of the temporally neighboring block (see Lim, paragraph 432); wherein the motion vector is a scaled motion vector (see Lim, Fig. 17); and wherein a motion vector of the temporally neighboring block is scaled to one of a plurality of reference pictures (see Lim, paragraph 273) that are signaled in a sequence parameter set (SPS), a picture parameter set (PPS), a video parameter set (VPS) or a slice header (see Lim, paragraph 429).
Regarding claim 8, Lim discloses: The method of claim 1, wherein a current prediction unit (PU) or coding unit (CU) comprises the current video block (see Lim, paragraph 429), wherein a motion vector of the current PU or CU is scaled to a first reference picture of the current PU or CU, and wherein a motion vector of the temporally neighboring block is scaled to the first reference picture (see Lim, Fig. 17-18 and paragraph 300).
Regarding claim 9, Lim discloses: The method of claim 1, wherein a motion vector of the at least one neighboring block is scaled to a predetermined reference picture (see Lim, paragraph 300), and wherein the predetermined reference picture is a first reference picture in list 0 or list 1 (see Lim, Fig. 18(c)).
Regarding claim 10, Lim discloses: The method of claim 1, wherein a weighting factor of the second temporal prediction block is based on a location or coding mode of the at least one neighboring block (see Lim, paragraph 377).
Regarding claim 11, Lim discloses: The method of claim 10, wherein the weighting factor is a first weighting factor upon a determination that the at least one neighboring block comprises a spatially neighboring block of the current video block, wherein the weighting factor is a second weighting factor upon a determination that the at least one neighboring block comprises a temporally neighboring block of the current video block (see Lim, paragraph 376).
Regarding claim 12, Lim discloses: The method of claim 11, wherein the weighting factor is a third weighting factor upon a determination that the current video block is coded using an intra prediction mode (see Lim, paragraph 238); and wherein the second and third weighting factors are signaled in a sequence parameter set (SPS), a picture parameter set (PPS), a video parameter set (VPS) or a slice header (see Lim, paragraph 408), wherein the first weighting factor is greater than the second weighting factor, and wherein the second weighting factor is greater than the third weighting factor, and wherein the second weighting factor is equal to the third weighting factor (see Lim, paragraph 377).
Regarding claim 14, Lim discloses: The method of claim 1, wherein the performing the conversion comprises applying the motion compensation process on a luma component of the current video block, or alternatively, applying the motion compensation process on one or more of a plurality of chroma components of the current video block (see Lim, paragraph 498-499).
Regarding claim 15, Lim discloses: The method of claim 1, wherein one or more weights of the weighted sum are based on a coordinate of a sample within the current video block, or, one or more weights of the weighted sum are based on a distance of a sample within the current video block to a boundary of the current video block (see Lim, paragraph 379 and 506), and wherein generating the prediction block is part of an overlapped block motion compensation (OBMC) process (see Lim, paragraph 440).
Regarding claim 16, Lim discloses: The method of claim 1, wherein performing the conversion comprises encoding the current video block into the bitstream representation (see Lim, paragraph 115 and Fig. 1).
Regarding claim 17, Lim discloses: The method of claim 1, wherein performing the conversion comprises decoding the current video block from the bitstream representation (see Lim, paragraph 130 and Fig. 2).

Regarding claims 18-20, claims 18-20 are drawn to an apparatus and computer readable storage medium having limitations similar to the method claimed in claim 1 treated in the above rejections.  Therefore, apparatus and computer readable storage medium claims 18-20 correspond to apparatus and method claim 1 and are rejected for the same reasons of anticipation as used above.

Allowable Subject Matter

Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM A NASRI whose telephone number is (571)270-7158. The examiner can normally be reached 10:00-8:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM A NASRI/Primary Examiner, Art Unit 2483